In Brigham v. Este, 2 Pick. 420, the writ was abated because it contained no declaration. The law allows an insufficient declaration to be amended for the purpose of curing a defective statement of the cause of action. In a suit seasonably brought, the declaration may be amended after the time when a new action for the same cause would be barred by the statute of limitations. Merchants' Bank v. Stevenson, 7 Allen 489, 490. In that case, and in Wiley v. Yale, 1 Met. 553, 555, an amendment was denied on the ground that as a matter of fact justice did not require it. In this case, the question of fact whether justice required the amendment, and the question of fact raised by the motion to set aside the verdict on the ground of excessive damages, were determinable at the trial term, and no error of law appears. Merrill v. Perkins, 61 N.H. 262.
Judgment on the verdict.
SMITH, J., did not sit: the others concurred.